Citation Nr: 0939402	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to January 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In the Veteran's 
November 2005 VA Form 9, substantive appeal, he requested a 
Travel Board hearing.  Such a hearing was scheduled for 
August 18, 2009; the Veteran failed to report. 


FINDINGS OF FACT

1. Service connection has been established for osteonecrosis 
of the right femoral head, rated 70 percent; osteonecrosis of 
the left femoral head, rated 30 percent; limitation of motion 
of the right knee, rated 20 percent; limitation of motion of 
the left knee, rated 20 percent; achilles tendonitis of the 
right extremity, rated 10 percent; achilles tendonitis of the 
left extremity, rated 10 percent; bilateral hearing loss, 
rated 0 percent; tinnitus, rated 0 percent; and right elbow 
scar status post laceration, rated 0 percent.

2. The Veteran's service-connected disabilities have not 
resulted in the loss or permanent loss of use of one or both 
feet/hands, permanent impairment of vision of both eyes, or 
ankylosis of one or both knees/hips.


CONCLUSION OF LAW

The criteria for establishing entitlement to financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.350, 3.808, 4.63 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, 
November 2004 and November 2007 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  They 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2009 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative were given 
an opportunity to respond.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for a VA examination in 
November 2002.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902.  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss of permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).  A veteran who does not 
qualify as an "eligible person" under the foregoing 
criteria may nevertheless be entitled to adaptive equipment 
only if he is entitled to compensation for ankylosis of one 
or both knees or one or both hips.  38 U.S.C.A. § 3902(b)2); 
38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined under 
38 C.F.R. § 3.350(a)(2), as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which 
constitute loss of use of a foot, include extremely 
unfavorable complete ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3 1/2 inches or more, or complete 
paralysis of the external popliteal nerve (common peroneal) 
nerve and consequent footdrop.

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  38 C.F.R. 
§ 3.808(b)(1)(iii).  [Notably, the Veteran has not contended 
that he has a visual impairment that would be a basis for 
this claim, nor is he service-connected for any visual 
impairment.]

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection has been established for osteonecrosis of 
the right femoral head, rated 70 percent; osteonecrosis of 
the left femoral head, rated 30 percent; limitation of motion 
of the right knee, rated 20 percent; limitation of motion of 
the left knee, rated 20 percent; achilles tendonitis of the 
right extremity, rated 10 percent; achilles tendonitis of the 
left extremity, rated 10 percent; bilateral hearing loss, 
rated 0 percent; tinnitus, rated 0 percent; and right elbow 
scar, status post laceration, rated 0 percent.  

VA outpatient treatment records show that the Veteran 
requires a cane to assist with ambulation.  He receives 
periodic treatment for his hip and knee disabilities.

On November 2002 VA examination, the Veteran reported that he 
was unable to drive a car, push a lawn mower, or do any 
gardening as these tasks required him to bend at the hips and 
knees more than he was capable.  On physical examination, the 
Veteran's knees were normal and his feet showed no signs of 
abnormal weightbearing.  The ranges of motion for his knees 
were: 125 degrees (out of 140 degrees) for the flexion of the 
right knee and 95 degrees for the left; extension was 0 
degrees (out of 0 degrees) bilaterally.  They were limited by 
pain, but not fatigue, weakness, lack of endurance, or 
incoordination.  His right hip ranges of motion were: 90 
degrees flexion (out of 125 degrees), 15 degrees extension 
(out of 30 degrees), 10 degrees adduction (out of 25 
degrees), 20 degrees abduction (out of 45 degrees), 30 
degrees external rotation (out of 60 degrees), and 10 degrees 
internal rotation (out of 40 degrees).  Left hip ranges of 
motion were: 90 degrees flexion, 15 degrees extension, 10 
degrees adduction, 10 degrees abduction, 5 degrees external 
rotation (out of 60 degrees), and 20 degrees internal 
rotation.  These ranges of motion were limited by severe 
pain, but not fatigue, weakness, lack of endurance or 
incoordination.  Based upon the foregoing, the examiner 
opined that the Veteran had not lost the use of both his 
feet, but noted that he did use a cane because of weakness 
and instability in his right hip and leg.

On May 2003 VA examination (conducted in association with his 
increased rating claim for bilateral osteonecrosis of the 
femoral head), the Veteran reported that he had been using a 
cane since 1994 secondary to his bilateral hip condition.  He 
also reported that he had a vehicle with a clutch and that 
the extended leg and thigh motions aggravated both his knees 
and hips when shifting gears.  On physical examination, his 
bilateral hip flexion was 65 degrees, though he was able to 
sit comfortably with hips flexed at 90 degrees; bilateral hip 
extension was 15 degrees, right hip external rotation was 15 
degrees, left hip external rotation was 30 degrees, and 
bilateral hip internal rotation was 15 degrees.  Knee 
extension, while seated, was 5/5; he resisted counter-
pressure but fatigued easily.  

On July 2003 VA examination (conducted in association with 
the Veteran's increased rating claim for his service 
connected bilateral achilles tendonitis), the Veteran 
complained of constant pain, swelling, weakness, stiffness, 
and fatigue.  He stated that he was unable to drive a 
standard shift car, but it was noted that he could brush his 
teeth, take a shower, drive a car, cook, dress himself, and 
walk.  On physical examination, the Veteran's posture was 
normal, but his gait abnormal (as he walked with a limp and 
used a cane).  His leg length from the anterior superior 
iliac spine to the medial malleolus was 37 cm on both sides.  
There were no signs of abnormal weight bearing, but there was 
painful motion and tenderness in both feet.

May 2007 private treatment records from Methodist Hospital 
show that the Veteran underwent a right total hip 
arthroplasty.
On March 2008 VA examination (in connection with his 
increased rating claim for osteonecrosis of the right femoral 
head), the Veteran complained of constant pain from his 
bilateral hip condition, knee condition, back, hand, and 
shoulder.  On physical examination, his leg length from the 
anterior superior iliac spine to the medial malleolus was 96 
cm bilaterally.  The feet showed no signs of abnormal weight 
bearing or breakdown, nor was there any generalized muscle 
weakness or wasting.  Right hip ranges of motion were: 90 
degrees flexion, 20 degrees extension, 20 degrees adduction, 
20 degrees abduction, 35 degrees external rotation, and 20 
degrees internal rotation.  Left hip ranges of motion were: 
100 degrees flexion, 20 degrees extension, 20 degrees 
adduction, 20 degrees abduction, 40 degrees external 
rotation, and 35 degrees internal rotation.  The joint 
functions were additionally limited by pain, fatigue, lack of 
endurance, and pain after repetitive use.  Bilateral knee 
ranges of motion were: 140 degrees flexion and 0 degrees 
extension; repetitive use did not produce any additional 
limitations.  Noting that the Veteran required a cane for 
ambulation, the examiner opined that he was able to leave his 
home or immediate premises with assistance for driving, 
climbing stairs, and walking distances.  

Based upon the foregoing, the Board finds that the Veteran's 
service-connected disabilities are not shown to be of the 
nature and level of severity necessary to establish 
entitlement to the benefit sought under the governing law and 
regulations.

The competent (medical) evidence of record does not show that 
the Veteran has a service-connected disability that meets any 
of the examples or criteria listed under 38 C.F.R. §§ 3.350 
or 3.808.  While he requires a cane for ambulation and 
experiences symptoms such as pain, fatigue, and weakness in 
his hips and lower extremities, the fact is, he is able to 
walk (with assistance) and does not have loss of use of the 
feet.  Specifically, it has not been shown that he has 
complete paralysis of the external popliteal nerve and 
consequent foot drop, ankylosis or shortening of a lower 
extremity, or complete ankylosis of two major joints of an 
extremity.  There is also no clinical evidence demonstrating 
that any of his service-connected disabilities result in 
ankylosis of one or both knees or one or both hips.  Thus, 
the preponderance of the evidence is against this claim, and 
entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
must be denied


ORDER

The appeal to establish entitlement to financial assistance 
for the purchase of an automobile and adaptive equipment, or 
adaptive equipment only, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


